            Case 1:19-cv-03733-JPB Document 3 Filed 08/19/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SENDSIG, LLC,

                Plaintiff,
                                          CIVIL ACTION NO.
       v.

SQUARE, INC.,
                                           JURY TRIAL REQUESTED
                Defendant.


                         SENDSIG, LLC’S RULE 7.1
                    CORPORATE DISCLOSURE STATEMENT

      Plaintiff SendSig, LLC certifies the following corporate information as

required by Federal Rule of Civil Procedure 7.1:

1.    SendSig, LLC is a company formed under the laws of the state of Georgia

with its principal place of business in Peachtree Corners, Georgia.

2.    No publicly held corporation owns 10% or more of SendSig, LLC’s stock.
          Case 1:19-cv-03733-JPB Document 3 Filed 08/19/19 Page 2 of 2




       Dated: August 19, 2019.              Respectfully submitted,

                                           By: /s/ Daniel A. Kent
                                               Daniel A. Kent
                                               Georgia Bar No. 415110
                                               dankent@kentrisley.com
                                               KENT & RISLEY LLC
                                               5755 N. Point Pkwy Ste 57
                                               Alpharetta, GA 30022
                                               Tel: (404) 585-4214
                                               Fax: (404) 829-2412

                                                Cabrach J. Connor
                                                Texas Bar No. 24036390
                                                Pending pro hac vice application
                                                cab@connorkudlaclee.com
                                                Jennifer Tatum Lee
                                                Texas Bar No. 24046950
                                                Pending pro hac vice application
                                                jennifer@connorkudlaclee.com
                                                Kevin S. Kudlac
                                                Georgia Bar No. 429946
                                                Texas Bar No. 00790089
                                                kevin@connorkudlaclee.com

                                                CONNOR KUDLAC LEE PLLC
                                                609 Castle Ridge Road, Suite 450
                                                Austin, Texas 78746
                                                Tel: (512) 777-1254
                                                Fax: (888) 387-1134


                                                ATTORNEYS FOR PLAINTFF
                                                SENDSIG, LLC




Plaintiff’s Rule 7.1 Corporate Disclosure Statement                                Page 2
